DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-12 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2014/0111664) by Kumano (“Kumano”).
Regarding claim 1, Kumano discloses in FIGs. 7A-B and related text, e.g., a semiconductor image sensor comprising: 
a pixel (PX; 4 pixels are shown), wherein the pixel comprises: 
a first substrate (SUB); and 
a photodiode (102) in the first substrate; 
an interconnect structure (an incredibly broad limitation; all of 121/120/119 and 110/111/104 qualify, since they are “interconnected” and are all electrically connected to pixel) electrically connected to the pixel; and 
a reflection structure (124/701) between the interconnect structure and the photodiode (it is between the 102 and top portions of interconnect); the ones above 124), wherein the reflection structure is configured to reflect light passing through the photodiode back toward the photodiode (see pars. 30, 40 & 41; all elements (701/124) act together to return light to photodiode).
Regarding claim 2, Kumano discloses in FIGs. 7A-B and related text, e.g., the reflection structure comprises an air gap (701; par. 41).
Regarding claim 6, Kumano discloses in FIGs. 7A-B and related text, e.g., a further comprising a transistor (106 and 109 both qualify) electrically connected to the photodiode by the interconnect structure.
Regarding claim 7, Kumano discloses in FIGs. 7A-B and related text, e.g., a wherein the transistor (109) is on an opposite side of the interconnect structure (110/111/104) from the photodiode (102).
Regarding claim 8 Kumano discloses in FIGs. 7A-B and related text, e.g., a wherein the transistor (106) is on a same side of the interconnect structure (119/120/121) as the photodiode (102).
Regarding claim 9, Kumano discloses in FIGs. 7A-B and related text, e.g., a wherein the interconnect structure defines a plurality of trenches in fluid contact with the reflection structure (Examiner is not quite sure what Applicant intends to claim here, since “interconnect structure” (electrical contact) and “trenches in fluid contact” (NOT electrical contact) are opposite concepts; however, the claim needs to be addressed; 701 has “air gap”; it is a “trench” and it in “fluid contact” with 124; it is also “defined by” interconnect structure, since interconnect structure all around it; in other words, 701 cannot occupy the same place as interconnect; hence, presence of interconnect forces 701 to be elsewhere; hence, it is “defined by” interconnect; again, Examiner is not sure what Applicant is intending to claim here).
Regarding claim 10, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the interconnect structure comprises a conductive element extending through the reflection structure to electrically connect to the photodiode (see embodiment of FIGs. 1A-B for this; it also reads on claim 1; as far as “conductive element” see 123; it is conductive; and it is in “electrical contact” with 102 by forming a capacitor (123 metal / 116 insulator / 103/102 conductor); and has an indirect electrical contact with 102, through a gate 106, again a capacitor (123/116/106).
Regarding claim 11, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the pixel further comprises a transfer gate (106) for selectively electrically connecting the photodiode to a highly doped region  (FD; highly doped when compared to substrate) in the first substrate.
Regarding claim 12, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the transfer gate (106) is in the reflection structure (see FIG. 7B; 701/124/701 form a box, for light; 106 is part of that box; hence, yes, 106 can be considered part of “reflection structure”).
Regarding claim 21, Kumano discloses in FIGs. 7A-B and related text, e.g., a semiconductor image sensor comprising: 
a pixel (see claim 1), wherein the pixel comprises: 
a first substrate (see claim 1); and 
a photodiode in the first substrate (see claim 1); 
an interconnect structure electrically connected to the pixel (see claim 1); and 
an air gap between the interconnect structure and the photodiode (see claims 1 & 2), wherein the air gap is configured to reflect light passing through the photodiode back toward the photodiode (see claims 1 & 2).

Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US-2019/0035826) by Kawahara et al (“Kawahara”).
Regarding claim 1, Kawahara discloses in FIGs. 4C and related text, e.g., a semiconductor image sensor comprising: 
a pixel (contains 106), wherein the pixel comprises: 
a first substrate (100); and 
a photodiode (106) in the first substrate; 
an interconnect structure (122/123) electrically connected to the pixel; and 
a reflection structure (110/111/114) between the interconnect structure and the photodiode (see FIG. 4C), wherein the reflection structure is configured to reflect light passing through the photodiode back toward the photodiode (par. 22; it is “antireflection structure” for the side from which light comes (top); which means it is a “reflection structure” for going the other way; thus meeting limitations; par. 22 also makes clear that 110 is a “silicon oxide” optionally; it could be another material, such as material of gate dielectric; of which, silicon nitride is a well-known one; so, for purpose of rejection, both 110 and 111 are silicon nitride).
Regarding claim 3, Kawahara discloses in FIGs. 4C and related text, e.g., wherein the reflection structure comprises alternating layers of high and low refractive index (par. 22; 110 has lower index than 111; thus meeting limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2014/0111664) by Kumano et al (“Kumano”).
Regarding claim 13, Kumano discloses in FIGs. 7A-B and related text, e.g., a semiconductor image sensor (Title, Abstract) comprising: 
a pixel array (par. 25), wherein the pixel array comprises: 
a first pixel (PX; say the one shown in FIG. 7B) configured to detect green light; and 
a second pixel (say another PX in FIG. 7A; alternatively, another copy of FIG. 7A, having its pixels; one of the 4 present there) configured to detect light other than green light;
an interconnect structure (an incredibly broad limitation; all of 121/120/119 and 110/111/104 qualify, since they are “interconnected” and are all electrically connected to pixel) electrically connected to each of the first pixel and the second pixel (it is all part of one single electric circuit; the entire chip is one circuit; so, everything is electrically connected to everything else); and 
a first reflection structure (124/701) between the interconnect structure and the first pixel, wherein the first reflection structure is configured to reflect light pass through the first pixel back toward the first pixel (see pars. 30, 40 & 41; all elements (701/124) act together to return light to photodiode), and a space between the interconnect structure and the second pixel is free of the first reflection structure (see FIG. 7A; each pixel has its own, separate, “reflection structure”).

Kumano does not explicitly state that “a first pixel configured to detect green light; and a second pixel configured to detect light other than green light“.
Please note that Kumano explicitly teaches that everything has CF (color filter).   Hence, he obviously knows about different colors.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device  of Kumano with “a first pixel configured to detect green light; and a second pixel configured to detect light other than green light“, in order to display different colors, since Kumano explicitly teaches presence of CF (color filters), and therefore his device is explicitly multi-color one; hence, it would be obvious to make it a, for example, Red, Green, Blue color scheme image sensor, since Red, Green, Blue color scheme (aka RGB) is a notoriously well-known color scheme).

Regarding claim 14, Kumano discloses in FIGs. 7A-B and related text, e.g.,  further comprising a second reflection structure (same as above; just in different pixel), wherein the pixel array further comprises a third pixel configured to detect light other than green light (presumably the third of Red, Green, Blue trinity), the second reflection structure is configured to reflect light pass through the third pixel back toward the third pixel (same as in claim 13, but for different pixel; everything has such structure, per FIG. 7A).
Regarding claim 15, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the third pixel is closer to an edge of the pixel array than the second pixel (Kumano does not put down limitations like that; hence, whatever arrangement he has, the limitations would be met; for example, if top right pixel in FIG. 7A is second pixel and bottom right pixel in FIG. 7A is third pixel, then second pixel would be closer to the top edge of the pixel array, for example; any other arbitrary arrangement is possible).
Regarding claim 16, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the third pixel is configured to detect a same color light as the second pixel (Kumano teaches a repeating array of pixels; any one of them is arbitrarily is a second pixel; and any other is arbitrarily a third pixel; sometimes they will have same color (as claim requires); thus meeting limitations automatically).
Regarding claim 17, Kumano discloses in FIGs. 7A-B and related text, e.g., further comprising a transistor electrically connected to the first pixel by the interconnect structure (see claim 6).
Regarding claim 18, Kumano discloses in FIGs. 7A-B and related text, e.g.,  wherein the transistor is on an opposite side of the interconnect structure from the first pixel (see claim 7).
Regarding claim 19, Kumano discloses in FIGs. 7A-B and related text, e.g., wherein the transistor is on a same side of the interconnect structure as the first pixel (see claim 8).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2019/0035826) by Kawahara et al (“Kawahara”).
Regarding claim 4, Kawahara discloses in cited figures and related text, e.g., substantially the entirety of claimed subject matter, including wherein the alternating layers of high and low refractive index comprise: a first silicon nitride layer having a first N/Si ratio, and a second silicon nitride layer having a second N/Si ratio (all inherent).

Kawahara does not explicitly state wherein the first N/Si ratio is different form the second N/Si ratio.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device  of Kawahara with “wherein the first N/Si ratio is different form the second N/Si ratio “, since it is notoriously well-known that changing the ratio of constituents changes the refractive index of the resulting layer; Kawahara explicitly teaches that 110/111 have different index, but as was discussed above, they can be the same material; hence, change in ratio is obvious, and notoriously well-known way to achieve such end.   As evidence of Examiner’s assertion, see for example, US-2019/0027619, par. 34, which teaches such a principle explicitly.
Regarding claim 5, Kawahara discloses in cited figures and related text, e.g., wherein the first silicon nitride layer is between the second silicon nitride layer and the interconnect structure (by considering 111 to be “first” and 110 to be “second” the limitations are met).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
11/19/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894